UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-183624 MAXCLEAN HOLDINGS LTD (Exact name of registrant as specified in its charter) 88 Yu Feng Road, Shuo Fang Town, New District, Wuxi City Jiangsu Province, P. R. China +86 (510) 8526-1966 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ordinary shares, par value US$0.0001 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) ý Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 61 Pursuant to the requirements of the Securities Exchange Act of 1934, Maxclean Holdings Ltd has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. MAXCLEAN HOLDINGS LTD Date:January 24, 2014 By: /s/ Yu Chunming Name: Yu Chunming Title: Chairman and Director
